UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7142


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT BENTON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:97-cr-00866-CMC-1)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Benton, Jr., Appellant Pro Se.      William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Benton, Jr., appeals the district court’s order

denying   his    motion     filed   pursuant   to   18   U.S.C.   § 3582(c)(2)

(2006).       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Benton, No. 4:97-cr-00866-CMC-

1   (D.S.C.    June   12,   2008).     We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2